         Case 17-38344          Doc 60       Filed 10/21/19 Entered 10/21/19 16:42:19                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Elicia T Williams-Collins                             )             Chapter 13
                                                                )             Case No. 17 B 38344
          Debtor(s)                                             )             Judge LaShonda A. Hunt

                                                      Notice of Motion

    Elicia T Williams-Collins                                                 Debtor A ttorney: David M Siegel
    21624 Dogwood Rd                                                          via Clerk's ECF noticing procedures
    Matteson, IL 60443


                                                                              >    Dirksen Federal Building
On November 04, 2019 at 9:00 am, I will appear at the location listed to      >    219 South Dearborn
the right, and present this motion.                                           >    Courtroom 719
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Tuesday, October 22, 2019.                     /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                           Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On December 29, 2017, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on June 04, 2018, for a term of 60 months with payments of $975.00.

The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                            22                $20,530.00            $18,433.50         $2,096.50

A summary of the 12 most recent receipt items is set forth below:             Report Date: 10/21/2019
                                                                              Due Each Month: $975.00
                                                                              Next Pymt Due: 10/28/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
04/08/2019             17109872         $450.00                       04/22/2019             17145226      $450.00
05/06/2019             17173706         $450.00                       05/20/2019             17192671      $450.00
06/05/2019             17217985         $450.00                       06/17/2019             17240314      $450.00
07/01/2019             17258763         $450.00                       07/15/2019             17278308      $450.00
07/15/2019             17278314         $450.00                       08/12/2019             17332137      $450.00
09/12/2019             17379608         $450.00                       09/24/2019             17414947      $450.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
